DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Status of the Claims
Claims 4, 10, 14, and 19 – 29 have been cancelled. Claims 1 and 7 have been amended. Claims 2 – 3, 5 – 6, 8 – 9, 11 – 13, 15 – 18, and 30 – 32 are as previously presented. Claim 33 is new. Therefore, claims 1 – 3, 5 – 9, 11 – 13, 15 – 18, and 30 – 33 are currently pending.

Claim Objections
Claims 1 – 2, 5 – 7, 9, 11 – 12, 16 – 17, 30, and 33 are objected to because of the following informalities: claim 1 recites, “a woven pocket.” However, the listed claims refer to “the pocket” rather than “the woven pocket.” Examiner suggests reciting “the woven pocket” rather than “the pocket.” Appropriate correction is required.

Response to Amendment
	The amendment filed on 12/23/2020 has been entered. Applicant’s amendment has overcome the previously set-forth 112(a) rejection of claims 1 – 3, 5 – 9, 11 – 13, 15 – 18, and 30 – 32.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 depends on claim 11, which comprises the device of claim 1. The device of claim 1 recites, “a frame.” Claim 17 recites, “a rigid frame.” Therefore, claim 17 indicates that the device comprises a rigid frame in addition to the frame recited in claim 1. The inclusion of both a frame and a rigid frame was not described in the disclosure at the time the application was filed. Claim 18 is also rejected due to its dependency on claim 17. If the intended meaning is such that the device includes only one frame, and that this frame is rigid, Examiner suggests amending the claims to reflect this.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 18 and 31 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a frame,” and claim 17 recites, “a rigid frame.” Claim 17 also recites, “the frame.” It is unclear whether “the frame” recited in claim 17 is intended to be the “rigid frame” recited in claim 17, or the “frame” recited in claim 1. Claim 18 also recites, “the frame,” resulting in a similar lack of clarity. If the intended meaning is such that the device includes only one frame, and that this frame is rigid, Examiner suggests amending the claims to reflect this. Examiner is interpreting “the frame” in claim 17 as the “rigid frame” recited in claim 17.
Claim 31 recites, “wherein the body is solid and thermally conductive.” Claim 31 depends from claim 1. However, claim 1 does not recite a body. Therefore, there is insufficient antecedent basis for the limitation “the body” in claim 31. In the previous claim set, claim 1 recited, “an adaptor comprising a body;” however, Applicant has removed this limitation from claim 1. Neither claim 1 nor claim 31 recites an adaptor, and it is otherwise unclear what “body” Applicant refers to as being solid and thermally conductive in claim 31. Therefore, claim 31 is not being examined against the prior art.
Claim 32 recites, “wherein each of the plurality of chambers is cylindrical and is configured to receive a vial.” Claim 32 depends from claim 1. However, claim 1 does not recite a plurality of chambers. Therefore, there is insufficient antecedent basis for the limitation “the plurality of chambers” in claim 32. In the previous claim set, claim 1 recited, “an adaptor comprising a body defining a plurality of chambers;” however, Applicant has removed this limitation from claim 1. Neither claim 1 nor claim 32 recites an adaptor, and it is otherwise unclear what “plurality of chambers” Applicant refers to as being cylindrical and configured to receive a vial. Therefore, claim 32 is not being examined against the prior art.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 8, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Modestov et al. (RU 2,552,822) in view of Crowe et al. (US 2017/0081106).
Regarding claim 1, Modestov discloses a dry thawing device, comprising: 
a woven pocket having an inner volume (“elastic woven fabric electric heating module” [page 4 of machine translation from patents.google.com]; “defrosting and/or heating of liquid medical and food products, including components of blood” [abstract, page 1]); and 
wherein the pocket further comprises a temperature sensor (“temperature sensor (15)” [page 6]; Fig. 2) configured for thermal communication with a biological substance received within the pocket, and a heating element (“heating element (11)” [page 6]) configured to supply heat to the inner volume of the pocket based upon a temperature measurement acquired by the temperature sensor (“An elastic electric heating element (11) and an electric drive (7) of the stirrer operate until a predetermined temperature is reached“ [page 6]).
Modestov does not expressly disclose a frame comprising an aperture, wherein the pocket is directly coupled to the frame and positioned within the aperture, 
Crowe is related to heated utility bag [Title]. Crowe solves the same problem as the Applicant, which is to provide heat to the contents of a pocket. Crowe discloses a frame comprising an aperture, wherein a pocket is directly coupled to the frame and positioned within the aperture (Fig. 1 shows frame 14 comprising an aperture; wherein a pocket, which comprises side walls 18, 22, 26, 30, and bottom wall 34, is directly coupled to the frame and positioned within the aperture of the frame (see Fig. 1; [0031])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a frame comprising an aperture, wherein the pocket is directly 

Regarding claim 6, Modestov teaches further comprising one or more mechanical vibrators in mechanical communication with the pocket (“the mixer is a movable platform equipped with a drive and a control unit” [claim 2]; “moving platform (3)” [page 6] is shown in Fig. 2).

Regarding claim 7, Modestov does not expressly disclose wherein the pocket comprises an open end directly coupled to the frame.
Crowe discloses wherein the pocket comprises an open end directly coupled to the frame (Fig. 1 shows the pocket, which comprises side walls 18, 22, 26, 30, and bottom wall 34; Fig. 1 further shows an open end of the pocket (the top end in Fig. 1) which is directly coupled to frame 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pocket comprises an open end directly coupled to the frame. This allows for insertion of one or more products to be heated within the pocket.

Regarding claim 8, Modestov discloses an electrical interface electrically coupled with the heating element and the temperature sensor (control unit (16); “A sensor (15) is installed on the inner surface of the elastic electric heating module (1), which provides temperature control connected by electric wires to the control unit (16), through which the operating modes of the elastic electric heating element (11) and the electric drive (7) of the mixer (17) are controlled“ [pages 5-6]).
Modestov does not expressly disclose wherein the electrical interface is mounted on the frame that is disclosed in claim 1.
However, Modestov discloses wherein the electrical interface is mounted on a frame (Fig. 2 shows control unit 16 mounted on frame 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electrical interface is mounted on the frame that is disclosed in claim 1. This is merely a rearrangement of parts. the courts have held that rearrangement of 

Regarding claim 30, Modestov teaches wherein the pocket comprises woven fibers (“elastic woven fabric electric heating module” [page 4 of machine translation from patents.google.com]).

Regarding claim 33, Modestov does not expressly disclose further comprising an adaptor comprising a body defining a plurality of chambers, wherein the adaptor is positioned within the inner volume of the pocket and each chamber of the plurality of chambers is configured to receive a vessel containing a biological substance.
Crowe discloses further comprising an adaptor comprising a body (Fig. 1, “central wall 60” [0031]) defining a plurality of chambers (“The cavity 50 is divided into a first section 54a and a second section 54b by a central wall 60. The cavity 50 may include fewer or more sections 54a, 54b and walls than illustrated herein” [0031], wherein the adaptor is positioned within the inner volume of the pocket (see Fig. 1) and each chamber of the plurality of chambers is configured to receive a vessel containing a biological substance (Fig. 1 shows that chambers 54a and 54b are capable of receiving a vessel containing a biological substance).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising an adaptor comprising a body defining a plurality of chambers, wherein the adaptor is positioned within the inner volume of the pocket and each chamber of the plurality of chambers is configured to receive a vessel containing a biological substance. This allows a plurality of objects to be heated.
In addition to structural limitations, claim 33 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “configured to receive a vessel containing a biological substance.” When the cited prior art teaches all of the positively .

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Modestov / Crowe in view of Kochman (US 6,452,138).
Regarding claim 2, Modestov does not expressly teach wherein the pocket is formed from one or more electrically conductive fibers interwoven with one or more electrically insulating fibers, the heating elements comprising the electrically conductive fibers.
Kochman is related to a soft heating element utilizing individually insulated electrically conductive carbon or metal containing threads/fibers or metal wires that are woven together with nonconductive threads, into sheets, sleeves or strips [Abstract]. Kochman solves the same problem as the Applicant, which is to provide a means for containing and heating an item within a pocket (instant application) or sleeve (Kochman). Kochman teaches wherein the pocket is formed from one or more electrically conductive fibers interwoven with one or more electrically insulating fibers, the heating elements comprising the electrically conductive fibers (“The heating element core consists of multitude thin cables made of individually insulated conductive threads/fibers or metal wires (2), disposed longitudinally in a strip so as to be separated by non-conductive material. Such placement is achieved through weaving of conductive cables with nonconductive threads ...” [Col. 7, lines 10-15]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pocket is formed from one or more electrically conductive fibers interwoven with one or more electrically insulating fibers, the heating elements comprising the electrically conductive fibers. This provides for “the uniform distribution of heat, without 

Regarding claim 3, Modestov does not expressly teach wherein the electrically conductive fibers are formed from a positive temperature coefficient (PTC) material.
Kochman teaches wherein the electrically conductive fibers are formed from a positive temperature coefficient (PTC) material (“Another distinguishing characteristic of metal coated or carbon containing material coated polymer threads/fibers described in this invention is that as the temperature approaches their melting limit, their electrical resistance rises, thus lowering their power output of the heating element. This temperature self-limiting (TSL) capability is also a very important safety feature” [Col. 7, lines 59-65]; note: a PTC material is a material that experiences an increase in electrical resistance when the temperature of the material increases).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electrically conductive fibers are formed from a positive temperature coefficient (PTC) material. This increases the safety of the device, as recognized by Kochman.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Modestov / Crowe in view of Goldstaub et al. (GB 952,521).
Regarding claim 5, while Fig. 4 of Modestov shows “heat-insulating material (12)” [page 5] around heating element 12, Modestov does not expressly teach wherein the pocket is formed from electrically insulating fibers and the heating element is positioned on an inner surface of the inner volume of the pocket.
Goldstaub is related to a heating mantle (a device that applies heat to a container). Goldstaub teaches wherein the pocket is formed from electrically insulating fibers and the heating element is positioned on an inner surface of the inner volume of the pocket (“A heating element 2 surrounds the pocket, which is formed of knitted glass yarns” [page 1, lines 56-58]; glass yarns are electrically insulating fibers; Figs. 1 and 2).
.

Claims 11, 13, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Modestov / Crowe in further view of Coelho et al. (US 5,261,255).
Regarding claim 11, Modestov teaches a system for dry thawing a biological substance, comprising: the dry thawing device of claim 1 (see the above 103 rejection of claim 1), wherein the heating element is configured to supply heat to the biological substance received within the pocket in response to a command received at a first electrical interface of the dry thawing device (first electrical interface is wires 18; “The control unit (16), an elastic electric heating element (11), an electric drive (7) of the stirrer are connected to a stationary or mobile power supply via electric wires (18)” [page 6]); and 
a housing dimensioned to enclose the dry thawing device therein (Fig. 2: “platform [element 3] and the base of the body is covered with a cover (not shown in Fig.)” [page 6]) and a second electrical interface (Fig. 2, connector 19) configured to engage the first electrical interface for delivering the command to the dry thawing device (Fig. 2: connector 19 (second electrical interface) engages wires 18 (first electrical interface) for delivering the one or more commands via control unit 16).
Modestov does not expressly teach wherein the housing comprises the second electrical interface. However, Modestov teaches the housing and the second electrical interface as described above. It has been held that forming in one piece an article that has formerly been formed in more than one piece and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Modestov does not expressly teach wherein the housing is rigid.
Coelho is related to an apparatus for thawing a vessel comprising blood or plasma [Abstract; Col. 6, line 7]. Coelho discloses a rigid housing (Fig. 1, housing 30; housing 30 supports at least a portion of a thawing device (comprising pocket/membrane 50) at frame 60 [Col. 11, lines 10-23], indicating that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the housing is rigid. The rigidness of the housing provides protection for items within the housing and allows the housing to support the frame of the pocket/membrane. Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the housing comprises the second electrical interface. This allows for controlling the temperature and/or time at the location of the housing.

Regarding claim 13, Modestov teaches wherein the temperature sensor is configured to communicate the acquired temperature measurement to the first electrical interface (Fig. 2 shows wires 18 connecting to temperature sensor 15; “sensor (15) is installed on the inner surface of the elastic electric heating module (1), which provides temperature control connected by electric wires to the control unit (16)” [pages 5-6]).

Regarding claim 16, Modestov teaches wherein the dry thawing device further comprises a mechanical vibrator configured to agitate a biological substance received within the pocket in response to the command (“When the rate of temperature change on the surface of the container with the product (2) drops, and this happens when the product melts, the control unit (16) generates a signal and turns on the electric drive (7) of the mixer. An elastic electric heating element (11) and an electric drive (7) of the stirrer operate until a predetermined temperature is reached on the surface of the container (2) with a defrosted / heated product. When the set temperature is reached, the control unit (16) generates a signal and turns off the elastic electric heating element (11) and the electric drive (7) of the mixer” [page 6]).

Regarding claim 17, Modestov teaches wherein the dry thawing device further includes a rigid frame (Fig. 2, frame 6, indicated to be rigid since it supports, for example, electric drive 7 and its corresponding rods 8 and hinges 9) coupled to the pocket (Fig. 2, frame 6 is indirectly coupled to the 

Regarding claim 18, Modestov does not expressly disclose wherein the housing is configured to support at least a portion of the dry thawing device at the frame.
Coelho is related to an apparatus for thawing a vessel comprising blood or plasma [Abstract; Col. 6, line 7]. Coelho discloses wherein a housing is configured to support at least a portion of a thawing device at a frame (Fig. 1 shows housing 30, which supports at least a portion of a thawing device (comprising pocket/membrane 50) at frame 60 [Col. 11, lines 10-23]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the housing is configured to support at least a portion of the dry thawing device at the frame. This allows the housing to support the frame and the thawing device during the thawing process.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Modestov / Crowe in view of Spector et al. (US 4,535,482).
Regarding claim 9, Modestov does not expressly teach a liquid-resistant coating lining an inner surface of the pocket.
Spector is related to a heated glove. Spector solves the same problem as the Applicant, which is to provide a liquid-resistant lining within a compartment that heats an object. Spector teaches a liquid-resistant coating lining an inner surface of the pocket (Fig. 4, layer 28 comprising waterproof material, lines an inner surface of outer layer 30 [Col. 2, lines 3-6]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a liquid-resistant coating lining an inner surface of the pocket, in order to provide protection from liquid.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Modestov / Crowe / Coelho in view of Kochman (US 6,452,138).
Regarding claim 12, Modestov does not expressly disclose wherein the heating element comprises an electrically conductive fiber integrated into the pocket.
Kochman teaches wherein a heating element comprises an electrically conductive fiber integrated into a pocket (“The heating element core consists of multitude thin cables made of individually insulated conductive threads/fibers or metal wires (2), disposed longitudinally in a strip so as to be separated by non-conductive material. Such placement is achieved through weaving of conductive cables with nonconductive threads ...” [Col. 7, lines 10-15]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the heating element comprises an electrically conductive fiber integrated into the pocket. This provides for “the uniform distribution of heat, without overheating and hot spots, thereby solving the problem of overinsulation and energy efficiency” [Col. 3, lines 62-67], as recognized by Kochman.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Modestov / Crowe / Coelho in further view of Shavit (WO 2016/023034).
Regarding claim 15, Modestov does not expressly teach a computing device in communication with the second electrical interface, wherein the computing device is configured to receive the acquired temperature measurement and generate the command based upon a difference between the acquired temperature measurement and a pre-defined temperature set point.
Shavit is related to a bag containing a biological substance and an apparatus for thawing the biological substance. Shavit teaches a computing device in communication with a second electrical interface, wherein the computing device is configured to receive an acquired temperature measurement and generate a command based upon a difference between the acquired temperature measurement and a pre-defined temperature set point (central controller 135 (computing device) acquires from the temperature sensors of the cushion devices data associated with recurring measured temperatures, transforms and compares the acquired data to the preset temperature value, and generates an error 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a computing device in communication with the second electrical interface, wherein the computing device is configured to receive the acquired temperature measurement and generate the command based upon a difference between the acquired temperature measurement and a pre-defined temperature set point. This allows a desired temperature to be achieved for thawing the biological substance.

Response to Arguments
Applicant’s arguments, see pages 6 – 10, filed 12/23/2020, with respect to the rejection of claim 1 under 35 U.S.C. 102, and the rejections of claims 1 – 3, 5 – 9, 11 – 13, 15 – 18, and 30 – 32 under 35 U.S.C. 103 have been fully considered and are persuasive, since the previous claim set did not include limitations amended into claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments and newly-found prior art.
Applicant’s arguments are directed toward the Goldstaub reference and the newly introduced claim limitation, “wherein the pocket is directly coupled to the frame and positioned within the aperture.” In view of this amendment, the Goldstaub reference is no longer cited with respect to the claimed frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761